tcmemo_1997_376 united_states tax_court hanna and associates p c f k a mark j hanna p c petitioner v commissioner of internal revenue respondent docket no filed date charles f daily jr for petitioner steven b bass for respondent memorandum opinion whalen judge this case is before the court to decide respondent's motion to dismiss for lack of jurisdiction the issue for decision is whether petitioner filed its petition within the time prescribed by sec_6213 unless stated otherwise all section references are to the internal_revenue_code background petitioner is a corporation at the time the instant petition was filed petitioner's principal_place_of_business was in austin texas respondent issued a notice_of_deficiency determining a deficiency of dollar_figure in petitioner's income_tax and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure respondent sent the notice_of_deficiency by certified mail to petitioner's last_known_address on date the 90-day period under sec_6213 for timely filing a petition for redetermination in this court expired on date after the notice_of_deficiency was mailed to petitioner its president mr mark j hanna conferred with its attorney charles f daily jr about filing a petition for redetermination with this court and about the substance of the petition mr hanna was aware that the deadline for filing such a petition was date and he met with mr daily on date to finalize the preparation of a petition for redetermination at that time petitioner employed ms denese d lindsay-mosley as a legal assistant and office manager ms mosley had worked for petitioner in that capacity for approximately 6½ years she was responsible for petitioner's outgoing mail and was the only person in petitioner's office who regularly used petitioner's private postage meter on date mr hanna instructed ms mosley to type and mail the instant petition ms mosley was aware that the petition needed to be filed on or before date mr daily relied upon ms mosley to type and mail the instant petition because he did not employ his own secretary after the close of business on date ms mosley planned to be away from the office for approximately weeks to marry and go on a honeymoon during ms mosley's absence from the office from date through date petitioner employed a temporary secretary ms laura sanders the instant petition was received by the court and was filed on date days after the mailing of the notice_of_deficiency it was received in an envelope postmarked date from austin texas the postmark was made by a private postage meter bearing the number and not by the u s postal service the petition is dated date and is signed by petitioner's attorney the envelope in which the petition was received by the court is not torn or damaged and there are no markings indicating that additional postage was due or that the normal delivery of the envelope was delayed the parties agree that the normal delivery time for a properly addressed envelope sent from austin texas to washington d c i sec_3 days on date the mailboxes in petitioner's building were located in the basement sometime thereafter the mailboxes were moved to a location down the hall from petitioner's office while it is unclear from the record exactly when that move occurred it is clear that the move had taken place by date the date on which petitioner filed petitioner's response to respondent's motion to dismiss and the date of ms mosley's affidavit attached thereto ms mosley's affidavit over the years petitioner has had several different postal meters and each meter has had a different serial number on date petitioner was using a postal meter with the number sometime after date the date ms mosley returned from her vacation a pitney bowes representative replaced petitioner's postal meter with one bearing the number on or about date mr hanna wrote the following letter to mr steve hanson the mailing requests clerk at the main u s post office in austin texas inquiring whether petitioner's office had ever been notified about sending 'stale date' mailings dear mr hanson if you will check your austin post office computer record of notices sent relating to stale date mailings and certify that neither mark j hanna p c nor hanna associates p c have ever been mailed such a notice i would appreciate it our pitney-bowes meter number is sincerely mark j hanna in response mr hanson provided the following information post office personnel scan all metered mail which is collected in this fashion most such mail does not separately receive a postmark in our cancelling facility however when scanners detect metered mail which does not bear the current date on its meter it is pulled and run through a cancelling machine to receive a cancel bearing the current date over its 'stale' meter date if either a significant amount of stale date metered mail or any mail bearing a meter date several days old is detected the sender may be contacted and asked to redate all such mail before it is remailed upon the written request of mr mark j hanna who has held a pitney bowes postage meter number and has sent mail labeled either mark j hanna p c or hanna and associates p c since i checked our computer and learned that no stale date notices have been recorded on that account discussion the issue for decision is whether the instant petition was filed with the court within days after the notice_of_deficiency was mailed to petitioner as required by sec_6213 the petition was received by the court on date days after the mailing of the notice_of_deficiency the envelope in which the petition was received bears the postmark date days after the notice_of_deficiency was mailed to petitioner the court must decide whether the petition shall be deemed to be filed on the date of the postmark on the envelope as permitted in certain circumstances by sec_7502 the postmark on the envelope was not made by the u s postal service it was made by petitioner's private postage meter if sec_7502 applies a document that is timely mailed is treated as timely filed in order for sec_7502 to apply the document must be mailed in accordance with certain requirements set forth in the statute and regulations see sec_7502 b sec_301_7502-1 proced admin regs for example the document must be contained in a properly addressed envelope with sufficient postage prepaid see sec_301_7502-1 proced admin regs there are additional rules regarding the postmark on the envelope sec_301_7502-1 in the case of a postmark made other than by the u s postal service sec_301_7502-1 proced admin regs sets forth the following rules b if the postmark on the envelope or wrapper is made other than by the united_states post office the postmark so made must bear a date on or before the last date or the last day of the period prescribed for filing the document and the document must be received by the agency officer or office with which it is required to be filed not later than the time when a document contained in an envelope or other appropriate wrapper which is properly addressed and mailed and sent by the same class of mail would ordinarily be received if it were post- marked at the same point of origin by the united_states post office on the last date or the last day of the period prescribed for filing the document however in case the document is received after the time when a document so mailed and so postmarked by the united_states post office would ordinarily be received such document will be treated as having been received at the time when a document so mailed and so postmarked would ordinarily be received if the person who is required to file the document establishes i that it was actually deposited in the mail before the last collection of the mail from the place of deposit which was postmarked except for the metered mail by the united_states post office on or before the last date or the last day of the period prescribed for filing the document ii that the delay in receiving the document was due to a delay in the transmission of the mail and iii the cause of such delay as mentioned above the instant petition was received by the court on date days after petitioner alleges that it was mailed the parties agree that the ordinary delivery time for a properly addressed envelope sent from austin texas to washington d c i sec_3 days accordingly the petition was not received by the court within the ordinary delivery time for mail sent from austin texas to washington d c therefore under sec_301_7502-1 proced admin regs quoted above the petition will not be deemed filed on the postmark date date unless petitioner establishes that the petition was actually deposited in the mail before the last collection of the mail on date the last day for filing the petition that the delay in receiving the petition was due to a delay in the trans- mission of the mail and the cause of the delay sec_301_7502-1 proced admin regs see gomez v commissioner tcmemo_1996_561 little v commissioner tcmemo_1995_491 we find that petitioner has failed to satisfy each of the three conditions of sec_301_7502-1 b proced admin regs petitioner has introduced no evidence to show that the delay in receiving the petition was due to a delay in the transmission of the mail the second condition or to show the cause of the delay the third condition see beacham v commissioner tcmemo_1996_226 gomez v commissioner supra we note that the complete failure of proof on petitioner's part in regard to the delay in the transmission of the mail makes this case readily distinguishable on its facts from 847_f2d_229 5th cir revg and remanding an unreported order of this court where the commissioner conceded that the delay in delivering the taxpayer's petition to the tax_court was occasioned by a delay in the transmission of the mail and the court_of_appeals accepted the taxpayer's explanation of the cause of that delay at the hearing on respondent's motion petitioner's attorney conceded that petitioner did not have proof regarding these conditions of the regulations the following discussion took place at the hearing the court let me just ask you a question mr daily in your opening are you conceding that petitioner cannot make the proof called for in regulation sec_301_7502-1 in- asmuch as you do not claim to have proof to show that the delay in receiving the document was due to a delay in the transmission of the mail and that the cause of -- and that you have no proof to show the cause of delay mr daily that's correct your honor and therefore i would argue that that section does not apply to us because of the interpretation of what postmark of the united_states post office is inasmuch as petitioner had no proof regarding the second and third conditions of sec_301 c iii b proced admin regs petitioner's attorney argued that the marking on our envelope should in fact be considered a u s postmark because the u s postal service so considers it and their operations manual and the domestic mail manual are both consistent in that application we disagree we find that the postmark on the envelope in which the instant petition was mailed is a postmark not made by the united_states postal service thus it is subject_to sec_7502 and the regulations promulgated thereunder quoted above the burden placed on taxpayers by those regulations may be a difficult one but that by itself does not permit us to find that the regulations are invalid as suggested by petitioner the regulations were promulgated under the broad rule-making authority given to the commissioner by sec_7502 they have been held valid by this and other courts and nothing in petitioner's argument convinces us that the regulations are unreasonable or plainly inconsistent with the statute see 566_f2d_646 9th cir affg per curiam tcmemo_1975_195 51_tc_869 affd per curiam 420_f2d_491 2d cir moreover we find that petitioner has failed to prove the first condition imposed by the regulations that the petition was deposited in the mail before the last collection of the mail on date the last day of the period prescribed for filing see sec_301 c iii b proced admin regs to prove this condition of the regulations petitioner relies entirely upon the testimony of ms mosley at the hearing ms mosley testified that she mailed the petition on date by depositing it in the mailboxes located in the basement of our building however ms mosley's affidavit states that she mailed the petition by depositing it in a mailbox in our building just down the hall from our office ms mosley's affidavit states as follows there is a u s post office mail box in our building just down the hall from our office after weighing the envelope containing the required copies of the tax_court petition i affixed the necessary metered postage and hand carried this envelope and our other outgoing mail to that box well before p m it has a p m pickup daily on date just as i do every day before i leave the office pincite p m during the hearing ms mosley acknowledged this discrepancy and attempted to explain it in the following passage q a q a q a q a q a q a q and your affidavit indicates that it was prepared on the 7th and mailed on the 7th your affidavit goes further on and says that the mailing room the mailing facilities in this building is down the hall from your office and you mailed this petition down the hall is that what your petition says no or your affidavit no it did not say that i mailed it down the hall it said that there were mail boxes in our building just down the hall yes and then you go on to say you mailed this petition in those mail boxes correct referring to the one down the hall at the time i executed the affidavit they were located down the hall okay and at the time that -- at the time that they -- that i mailed it they were downstairs in the basement so today your testimony would be where did you mail this petition -- which mr daily didn't ask but if i asked you where did you mail this petition it would be -- in the basement of our building and that is different than the affidavit well not in my opinion no but the affidavit indicates that you mailed it in those mail boxes can you read that and show me that -- where it says that what else does it say as to where the mailboxes are located okay that's on page two there is a u s post office mailbox in our building down the hall from our office uh-huh could you go on after weighing the envelope containing the required copies of the tax_court petition i fixed the necessary metered postage and hand carried this envelope and our other outgoing mail to that box well before p m that box were you referring to the box down the hall i was referring to the box in our building -- because the boxes were not down the hall on may 7th a q a q a q a q a in view of the above discrepancy in ms mosley's statements regarding where the mailboxes were located at the time she allegedly deposited the envelope containing the petition in the mail we are not convinced that the petition was deposited in the mail on or before date as required by sec_301_7502-1 proced admin regs see little v commissioner tcmemo_1995_491 because petitioner has not established that sec_7502 applies we cannot find that the petition was filed within the time required by sec_6213 and therefore we shall grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an appropriate order will be entered granting respondent's motion to dismiss
